DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 16-18 and 21-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest the method as recited in claim 16.  Specifically, the prior art fails to teach or suggest the steps of “(c) in response to detecting the first predetermined condition, recording a first time duration measured from the first actuation of the first valve; (d) after detecting the first predetermined condition, purging the fluid from the first internal channel; (e) after purging the fluid from the first internal channel, performing a subsequent actuation of the first valve to direct fluid into the first internal channel for the first time duration; (f) while completing step (a), performing a first actuation of the second valve to direct fluid into the second internal channel while directing fluid into the first internal channel; (g) while directing fluid into the second internal channel, detecting with the second sensor a second predetermined condition associated with the fluid; (h) in response to detecting the second predetermined condition, recording a second time duration measured from the first actuation of the second valve”, in the claimed environment.   
The closest prior art to the claimed invention is Cameron, Ill et al. (US Patent No. 6,206,014 B1).
Cameron, Ill et al. disclose a process for rinsing a fluid line of a medical system using an automated system. The process includes actuating a valve (42) to direct liquid though a fluid line and into the 
lines 1-6); purging liquid from the internal channel (col. 2, lines 11-12); and directing liquid through the
fluid line for a time interval (see col. 2,lines 39-42). However, there is no teaching or suggestion of steps (c) – (h) in the claimed environment.
Therefore, claims 16-18 and 21-35 are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759